DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed July 14, 2022 has been entered.
Applicant’s arguments/amendments filed July 14, 2022 have been fully considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…an unfiltered alternating current power supplied from a utility; a current transformer connected to the unfiltered alternative current suppled from the utility; a medium voltage disconnect positioned between the unfiltered alternating current supply and the current transformer; a protection and monitoring circuit attached to the current transformer that indicates power is present; a fused disconnect attached to an output of the protection and monitoring circuit; a live line indicator attached to an output of the fused disconnect; a circuit breaker attached to the current transformer that interrupts the unfiltered alternative current supplied from the utility when the unfiltered alternative current suppled from the utility exceeds a limit; an 18-pulse diode rectifier connected to the unfiltered alternating current power; a direct current bus formed on diodes of the 18-pulse diode rectifier; an inverter connected to the direct current bus; a clean alternating current bus attached to an output of the inverter; an alternating current to direct current converter connected to an output of the clean alternating current bus; and a battery connected to the output of the alternating current to direct current converter that charges the battery.” should be “…an unfiltered alternating current power supplied from a utility; a current transformer connected to receive the unfiltered alternative current power supplied from the utility; a medium voltage disconnect positioned between the utility and the current transformer; a protection and monitoring circuit attached to the current transformer that indicates power is present; a fused disconnect attached to an output of the protection and monitoring circuit; a live line indicator attached to an output of the fused disconnect; a circuit breaker attached to the current transformer that interrupts the unfiltered alternative current supplied from the utility when the unfiltered alternative current supplied from the utility exceeds a limit; an 18-pulse diode rectifier connected to the utility to receive the unfiltered alternating current power; a direct current bus formed on diodes of the 18-pulse diode rectifier; an inverter connected to the direct current bus; a clean alternating current bus attached to an output of the inverter; an alternating current to direct current converter connected to an output of the alternating current to direct current converter that charges the battery.” so that to solve the spelling error, antecedent basis issues and to clarify the claim to represent Application’s Fig.1A-1C and 2. 
	Dependent claims 2-4 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-4 are depending on the rejected independent claim 1.
	Regarding claim 3, the claim limitation “…depending on the required ride through time of devices connected to the back up power supply, batteries and capacitors are connected to the DC bus.” should be “…depending on back up power supply, batteries and capacitors are connected to the DC bus.” according to antecedent basis requirement.
Regarding claim 4, the claim limitation “…a DC link connected between the battery and a battery inverter, wherein the battery utilizes a DC-DC converter to match the battery voltage to a DC link voltage supplying backup power to the inverter.” should be “…a DC link connected between the battery and a DC-DC converter, wherein the battery utilizes the DC-DC converter to match link voltage supplying backup power to the inverter.” according to 206, 210 and 212 in Application’s Fig.2. 
Regarding claim 5, the claim limitation “…providing an unfiltered alternating current power supplied from a utility to an 18-pulse diode rectifier connected to the unfiltered alternating current power; providing a current transformer connected to the unfiltered alternative current supplied from the utility; providing a protection and monitoring circuit attached to the current transformer that indicates power is present; providing a medium voltage disconnect positioned between the unfiltered alternating current supply and the current transformer; a circuit breaker attached to the current transformer that interrupts the unfiltered alternative current suppled from the utility when the unfiltered alternative current suppled from the utility exceeds a limit; providing a fused disconnect attached to an output of the protection and monitoring circuit; providing a live line indicator attached to an output of the fuses disconnect; providing a clean alternating current power from a direct current bus formed on a diode output of the 18-pulse diode rectifier to an inverter connected to the direct current bus; providing a clean alternating current bus attached to an output of the inverter to an alternating current to direct current converter connected to an output of the clean alternating current bus; and providing a direct current from the alternating current to direct converter to a direct current power supply to a battery connected to the output of the alternating current to direct current converter; wherein the direct current converter charges the battery, wherein the battery acts as a backup power supply to the inverter.” should be “…providing an unfiltered alternating current a 18-pulse diode rectifierproviding a current transformer connected receive to the unfiltered alternative current supplied from the utility; providing a protection and monitoring circuit attached to the current transformer that indicates power is present; providing a medium voltage disconnect positioned between the utility and the current transformer; a circuit breaker attached to the current transformer that interrupts the unfiltered alternative current supplied from the utility when the unfiltered alternative current supplied from the utility exceeds a limit; providing a fused disconnect attached to an output of the protection and monitoring circuit; providing a live line indicator attached to an output of the fused disconnect; providing a clean alternating current an the output of the alternating current to direct current converter; wherein the alternating current to direct current converter charges the battery, wherein the battery acts as a backup power supply to the inverter.” due to spelling error, antecedent basis requirement and to be consistent with Application’s Figs.1A-1C and 2.
Dependent claims 6-8 are also rejected at least the same reason as rejected independent claim 5 as stated above because the dependent claims 6-8 are depending on the rejected independent claim 5.
Regarding claim 6, the claim limitation “…the inverter creates a constant voltage and frequency output regardless of variations in the unfiltered alternating current power supplied from the utility.” should be “…the inverter creates a constant voltage and frequency output regardless of variations in the unfiltered alternating current 
Regarding claim 7, the claim limitation “…depending on the required ride through time of devices connected to the back up power supply, batteries and/or capacitors are connected to the DC bus.” should be “…depending on direct current bus.” since previously “direct current” instead of “DC” is used and remove the “the” according to antecedent basis requirement. 
Regarding claim 8, the claim limitation “…a DC link connected between the battery and the battery inverter, wherein the battery utilizes a DC-DC converter in order to match the battery voltage to a DC link voltage.” should be “…a DC link connected between the battery and the DC-DC converter, wherein the battery utilizes the DC-DC converter in order to match direct current bus voltage.” according to Application’s Fig.2 and antecedent basis requirement. 

Note: Due to the numerous issues as stated above, the Examiner would like to respectfully request Applicant to double check the issues stated above and also all other possible issues so that to clearly represent the Applicant’s invention. 

Allowable Subject Matter
4.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849